DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	This application is a continuation application of U.S. Patent Application No. 16/485,938 which is a 35 U.S.C. 371 national stage application of International Application No. PCT/IB2018/051632, filed on 03/13/2018, which claims priority to Japan Patent Application No. 2017-058778 filed 03/24/2017 and Japan Patent Application No. 2017-074244 filed 04/04/2017, and on 06/18/2021 the USPTO electronically retrieved copies of these documents.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Specification Objections
3.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “SEMICONDUCTOR DEVICE INCLUDING A NEURAL NETWORK, DISPLAY SYSTEM, AND ELECTRONIC DEVICE”.
4.	The abstract needs to be amended to: (i) remove “To provide a novel” in line 1 and “To provide a” in lines 1-2 so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “semiconductor device or display system” to 
Claim Objections
5.	Claims 1-5 are objected to because of the following informalities: 
	Claim 1 at lines 6-7 needs to be changed from “the basis of the scene information” to “a basis of the scene information” to correct a lack of antecedent basis issue.  This claim amendment would provide proper antecedent basis for “the basis of the scene information” in claim 3 at lines 2-3.  Appropriate correction is required.  This objection applies to claim 3 that depends upon claim 1.
Claim 2 at line 7 needs to be changed from “the basis of the scene information” to “a basis of the scene information” to correct a lack of antecedent basis issue.  This claim amendment would provide proper antecedent basis for “the basis of the scene information” in claim 4 at lines 2-3.  Appropriate correction is required.  This objection applies to claim 4 that depends upon claim 2.
Claim 5 at lines 6-7 needs to be changed from “the basis of the first information” to “a basis of the first information” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim Rejections – Nonstatutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
Claim 1 of the present application
Claim 1 of U.S. Patent No. 10,984,703 B2
A semiconductor device comprising:

a first obtaining unit configured to obtain scene information on an image corresponding to data; 


a second obtaining unit configured to obtain depth information on an image corresponding to the data;



and a selection unit configured to select a depth map of an image on the basis of the scene information and the depth information, using a neural network.

 
A semiconductor device comprising:

a first obtaining unit comprising a first circuit; wherein the first obtaining unit is configured to obtain first information on a scene of an image


a second obtaining unit comprising a second circuit; wherein the second obtaining unit is configured to obtain second information on a depth of an image

and a selection unit; wherein the selection unit is configured to select a depth map suitable for emphasis of a stereoscopic effect of an image on a basis of the first information and second information… wherein the selection unit comprises a neural network, wherein the second information is input to an input layer of the neural network, and wherein a selection result of the depth map is output from an output layer of the neural network.
Claim 2 of the present application
Claim 1 of U.S. Patent No. 10,984,703 B2
A semiconductor device comprising:

a first obtaining unit configured to obtain scene information on an image corresponding to data;


a second obtaining unit configured to obtain depth information on an image corresponding to the data; 



and a selection unit configured to select a depth map of an object included in an 



a first obtaining unit comprising a first circuit; wherein the first obtaining unit is configured to obtain first information on a scene of an image

a second obtaining unit comprising a second circuit; wherein the second obtaining unit is configured to obtain second information on a depth of an image

and a selection unit; wherein the selection unit is configured to select a depth map 

Claim 3 of the present application



The semiconductor device according to claim 1, wherein the neural network is selected from a plurality of neural networks on the basis of the scene information, and wherein the depth information is input to the neural network.




Claim 4 of the present application



The semiconductor device according to claim 2, wherein the neural network is selected from a plurality of neural networks on the basis of the scene information, and wherein the depth information is input to the neural network.


Claim 5 of the present application
Claim 1 of U.S. Patent No. 10,984,703 B2


A semiconductor device comprising:

a first obtaining unit configured to obtain first information corresponding to data;



a second obtaining unit configured to obtain second information corresponding to the data; 



and a unit configured to output data by inputting the second information to an input layer of a neural network selected from a plurality of neural networks on the basis of the first information.

A semiconductor device comprising:

a first obtaining unit comprising a first circuit; wherein the first obtaining unit is configured to obtain first information on a scene of an image

a second obtaining unit comprising a second circuit; wherein the second obtaining unit is configured to obtain second information on a depth of an image

and a selection unit; wherein the selection unit is configured to select a depth map suitable for emphasis of a stereoscopic effect of an image on a basis of the first information and second information… wherein the selection unit comprises a neural network, wherein the second information is input to an input layer of the 


Claim 6 of the present application
Claim 1 of U.S. Patent No. 10,984,703 B2


A semiconductor device comprising:
a first obtaining unit configured to obtain first information corresponding to data;


a second obtaining unit configured to obtain second information corresponding to the data; 



and a unit configured to output data by inputting the second information to an input layer of a neural network having a weight coefficient based on the first information.

A semiconductor device comprising:

a first obtaining unit comprising a first circuit; wherein the first obtaining unit is configured to obtain first information on a scene of an image

a second obtaining unit comprising a second circuit; wherein the second obtaining unit is configured to obtain second information on a depth of an image

and a selection unit; wherein the selection unit is configured to select a depth map suitable for emphasis of a stereoscopic effect of an image on a basis of the first information and second information… wherein the selection unit comprises a neural network, wherein the second information is input to an input layer of the neural network, and wherein a selection result of the depth map is output from an output layer of the neural network.



7.	Claims 1-2 are rejected based on nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,984,703 B2 in view of U.S. Patent Pub. No. 2016/0350930 A1 to Lin et al. (“Lin”). 
	As to claim 1, Claim 1 of U.S. Patent No. 10,984,703 B2 does not expressly disclose scene information on an image corresponding to data; depth information on an image corresponding to the data; a depth map of an image on the basis of the scene information and the depth information.
Lin discloses scene information(302)(Fig. 3; ¶¶0039-0040) on an image(118)(FIGs. 1, 3; ¶¶0035, 0039) corresponding to data(pixels in 118)(FIGs. 1, 3; ¶¶0026, 0035, 0039); depth information(local depth layout)(¶0041) on an image(112)(FIG. 4; ¶¶0035, 0041) corresponding to the data(pixels in 118)(FIGs. 1, 3; ¶¶0035, especially – “118(which may…correspond to image 112”, 0040); and a depth map(122)(FIG. 4; ¶0042) of an image(120)(FIG. 4; ¶0042) on the basis of the scene information(302)(Fig. 3; ¶¶0039-0040) and the depth information(local depth layout)(¶0041).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,984,703 B2 with Lin to provide a semiconductor device that produces a refined and smoothed depth map (¶0042) so that images are displayed with more accurate depth information.

	As to claim 2, Claim 1 of U.S. Patent No. 10,984,703 B2 does not expressly disclose scene information on an image corresponding to data; depth information on an image corresponding to the data; and a depth map of an object included in an image on the basis of the scene information and the depth information.
Lin discloses scene information(302)(Fig. 3; ¶¶0039-0040) on an image(118)(FIGs. 1, 3; ¶¶0035, 0039) corresponding to data(pixels in 118)(FIGs. 1, 3; ¶¶0026, 0035, 0039); depth information(local depth layout)(¶0041) on an image(112)(FIG. 4; ¶¶0035, 0041) corresponding to the data(pixels in 118)(FIGs. 1, 3; ¶¶0035, especially – “118(which may…correspond to image 112”, 0040); and a depth map(122)(FIG. 4; ¶0042) of an object(building)(Fig. 3: 118, 122; ¶0035) included in an image(120)(FIG. 4; ¶0042) on the basis of the scene information(302)(Fig. 3; ¶¶0039-0040) and the depth information(local depth layout)(¶0041).
The motivation to combine Lin is set forth above for claim 1.
8.	Claims 3-5 are rejected based on nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,984,703 B2 in view of U.S. Patent Pub. No. 2016/0350930 A1 to Lin et al. (“Lin”) in view of U.S. Patent Pub. No. 2017/0168586 A1 to Sinha et al. (“Sinha”).
As to claim 3, claim 1 of U.S. Patent No. 10,984,703 B2 modified by Lin teaches the semiconductor device according to claim 1, as applied above.
Lin further discloses and wherein the depth information (local depth layout)(¶0041) is input to the neural network (¶¶0041-0044).
The motivation to combine Lin is set forth above for claim 1.
Claim 1 of U.S. Patent No. 10,984,703 B2 modified by Lin does not expressly disclose wherein the neural network is selected from a plurality of neural networks.
Sinha discloses wherein the neural network is selected from a plurality of neural networks (¶¶0030-0032, 0034-0035, 0043 – a plurality of neural networks share a same highest-level neural network yet include a different lower-level neural network that activation features for one of the five fingers of a user’s hand.  The activation features are used to determine the pose of the user’s hand.  A selection of the plurality of neural networks is based on how many fingers are visible.  Also, for each identified  is on the basis of the scene information(group of identified items)(¶¶0030-0032, 0034-0035, 0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,984,703 B2 modified by Lin with Sinha (i.e., to modify the neural network from creating a depth map to multiple neural networks each of which may be selected to create a depth map and then process it identify features of fingers) to provide a semiconductor device that is able to display virtual reality or augmented reality imagery (¶0035).

As to claim 4, claim 1 of U.S. Patent No. 10,984,703 B2 modified by Lin teaches the semiconductor device according to claim 2, as applied above.
Lin further discloses and wherein the depth information (local depth layout)(¶0041) is input to the neural network (¶¶0041-0044).
The motivation to combine Lin is set forth above for claim 1.
Claim 1 of U.S. Patent No. 10,984,703 B2 modified by Lin does not expressly disclose wherein the neural network is selected from a plurality of neural networks.
Sinha discloses wherein the neural network is selected from a plurality of neural networks (¶¶0030-0032, 0034-0035, 0043 – a plurality of neural networks share a same highest-level neural network yet include a different lower-level neural network that activation features for one of the five fingers of a user’s hand.  The activation  is on the basis of the scene information(group of identified items)(¶¶0030-0032, 0034-0035, 0043).
The motivation to combine Sinha is set forth above for claim 3.

	As to claim 5, claim 1 of U.S. Patent No. 10,984,703 B2 does not expressly disclose first information corresponding to data; second information corresponding to the data; and a unit configured to output data by inputting the second information to an input layer of a neural network selected from a plurality of neural networks on the basis of the first information.
Lin discloses first information(302, group of identified items)(Fig. 3; ¶¶0039-0040) corresponding to data(pixels in 118)(FIGs. 1, 3; ¶¶0026, 0035, 0039); second information(local semantic information/individually identified items)(¶¶0035, 0041) corresponding to the data(pixels in 118)(FIGs. 1, 3; ¶¶0035, especially – “118(which may…correspond to image 112”, 0040); and a unit(130)(FIG. 1; ¶¶0033-0034, 0042) configured to output data(122)(FIG. 4; ¶0042) by inputting the second information(local semantic information/individually identified items)(¶¶0035, 0042) to an input layer of a neural network (¶¶0043-0044 – a neural network inherently includes an input layer for receiving inputs).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,984,703 B2 with Lin to provide a semiconductor device that produces a refined and smoothed depth map (¶0042) so that images are displayed with more accurate depth information.
Sinha discloses a neural network selected from a plurality of neural networks (¶¶0030-0032, 0034-0035, 0043 – a plurality of neural networks share a same highest-level neural network yet include a different lower-level neural network that activation features for one of the five fingers of a user’s hand.  The activation features are used to determine the pose of the user’s hand.  A selection of the plurality of neural networks is based on how many fingers are visible.  Also, for each identified angle of the wrist, different sets of lower-level neural networks {FIG. 4: 408A-408N} are used.) on the basis of the first information(group of identified items)(¶¶0030-0032, 0034-0035, 0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,984,703 B2 and Lin with Sinha (i.e., to modify the neural network from creating a depth map to multiple neural networks each of which may be selected to create a depth map and then process it identify features of fingers) to provide a semiconductor device that is able to display virtual reality or augmented reality imagery (¶0035).
9.	Claim 6 is rejected based on nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,984,703 B2 in view of U.S. Patent Pub. No. 2016/0350930 A1 to Lin et al. (“Lin”) in view of U.S. Patent Pub. No. 2017/0142401 A1 to Peterson.
claim 6, claim 1 of U.S. Patent No. 10,984,703 B2 does not expressly disclose first information corresponding to data; second information corresponding to the data; and a unit configured to output data by inputting the second information to an input layer of a neural network having a weight coefficient based on the first information.
	Lin discloses first information(302, group of identified items separated by edges)(Fig. 3; ¶¶0039-0040) corresponding to data(pixels in 118)(FIGs. 1, 3; ¶¶0026, 0035, 0039); second information(local semantic information/individually identified items)(¶¶0035, 0041) corresponding to the data(pixels in 118)(FIGs. 1, 3; ¶¶0035, especially – “118(which may…correspond to image 112”, 0040); and a unit(130)(FIG. 1; ¶¶0033-0034, 0042) configured to output data(122)(FIG. 4; ¶0042) by inputting the second information(local semantic information/individually identified items)(¶¶0035, 0042) to an input layer of a neural network (¶¶0043-0044 – a neural network inherently includes an input layer for receiving inputs).
Peterson discloses a neural network (FIGs. 3-5; ¶¶0039-0041) having a weight coefficient(one of the Ws)(FIGs. 3-4; ¶¶0039-0040) based on the first information(IMAGE EDGE CHARACTERISTICS)(FIG. 5; ¶¶0039, 0043 – the neural network’s weights are set through a learning process based on its inputs {FIG. 5} that include image edge characteristics).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,984,703 B2 and Lin with Peterson to provide a semiconductor device that is able to determine a more accurate depth map (¶¶0039, 0044).
Claim Rejections – 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.,  a law of nature, a natural phenomenon, or an abstract idea) without significantly more according to the following analysis, which is set forth in MPEP §2106:  
Step 1: Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter)?
	
Yes, claims 1-6 are directed toward a machine (i.e., a semiconductor device) that performs process steps.
Step 2A, Prong One: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?

Yes, claims 1-6 recite an abstract idea.  Claims 1-6 involve process steps of: obtaining first information (scene information on an image) corresponding to data, obtaining second information (depth information on an image) corresponding to the data, and analyzing data (outputting data such as the selection of a depth map of an image or an object in an image) on the basis of the first information and the second information using a neural network.  
As a whole the claims are directed to the concept of collecting information and analyzing it, which is an abstract idea similar to the following abstract ideas identified by courts: (i) a process that applies an algorithm to facial feature data to end up with a new Recognicorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322 (Fed. Cir. 2017); and (ii) collecting information from a power grid, analyzing it, and displaying certain results of the collection and analysis.  Electric Power Group v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016).
Step 2A, Prong Two: Does The Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application?

No, claims 1-6 do not recite additional elements that integrate the judicial exception into a practical application, because they: (i) do not represent “an improvement in the functioning of a computer, or an improvement to other technology or technical field”; (ii) do not meaningfully limit the claims by going beyond generally linking the limitations to a particular technological environment (e.g., “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition”); (iii) are not implemented with “a particular machine or manufacture that is integral to the claim”; or (iv) effect “a transformation or reduction of a particular article to a different state or thing”.  MPEP 2106.04(d)I.  
This is because “a semiconductor device” is not a particular machine or manufacture for carrying out the claims processes.  Also, the selection of data (a depth map) based on analyzing data using a neural network is a general idea and not a particularized application of an abstract idea to improve a technology.   Electric Power Group v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)(“There is a critical difference between patenting a particular concrete solution to a problem and attempting to patent the abstract idea of a solution to the general problem”).  
Thus, these claims fail to impose a meaningful limit on the judicial exception.
Step 2B: Does The Claim Recite Additional Elements That Amount To Significantly More Than The Judicial Exception?

No, claims 1-6 do not amount to significantly more than an abstract concept, because they do not contain a specific limitation demonstrating a particular solution to a particular problem.  Claims 1-6 use of a neural network to analyze data to select a depth map is similar the patent-ineligible concept of using of an algorithm to processes facial data into new data in Recognicorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322 (Fed. Cir. 2017).  This differs from Research Corp. Technologies, Inc. v. Microsoft 627 F.3d 859 (Fed. Cir. 2010) in which the court held that patent claims containing algorithms are eligible because as a whole they are directed toward the particular solution of halftoning of grayscale images so as to produce visually pleasing dot profiles (i.e., halftone images that would be produced if all the pixels have a same gray level).  
While claims 3-5 include selecting a neural network from a plurality of neural networks on the basis of the scene information, these limitations are also viewed as additional general, abstract ideas.  Thus, claims 1-6 are not eligible subject matter under 35 U.S.C. §101.  To get around this grounds of rejection, examiner suggests applicants add limitations that limits applicant’s claims to a practical application, such as using the depth map to correct image data that is displayed to a user so that a stereoscopic effect of the corrected image is emphasized.  
Claim Interpretation – 35 USC § 112(f)
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
First Obtaining Unit Configured to Obtain Scene Information On An Image Corresponding to Data/First Obtaining Unit Configured to Obtain First Information Corresponding to Data
(Included in Claims 1-6)

Claims 1-6 include the limitation(s) first obtaining unit configured to obtain scene information on an image corresponding to data/first obtaining unit configured to obtain first corresponding to data, in which the identified means in applicants’ specification is a circuit and the equivalents per MPEP Section 2181 (See applicants’ FIG. 1: SA, 30; para [0067], [0077]-[0079] and [0082]-[0083).
Second Obtaining Unit Configured to Obtain Depth Information On An Image Corresponding to The Data/Second Obtaining Unit Configured to Obtain Second Information Corresponding to The Data
(Included in Claims 1-6)

Claims 1-6 include the limitation(s) second obtaining unit configured to obtain depth information on an image corresponding to the data/second obtaining unit configured to obtain second information corresponding to the data, in which the identified means in applicants’ specification is a circuit and the equivalents per MPEP Section 2181 (See applicants’ FIG. 1: DA, 30; para [0067], [0077] and [0085]).
Selection Unit Configured To Select A Depth Map Of An Image On The Basis of the Scene Information and The Depth Information, Using A Neural Network/Selection Unit Configured To Select A Depth Map Of An Object Included In An Image On The Basis of the Scene Information and The Depth Information, Using A Neural Network/Unit Configured to Output Data By Inputting The Second Information To An Input Layer Of A Neural Network Selected From A Plurality Of Neural Networks On The Basis Of The First Information/Unit Configured To Output Data By Inputting The Second Information To An Input Layer Of A Neural Network Having A Weight Coefficient Based On The First Information 
(Included in Claims 1-6)

Claims 1-6 include the limitation(s) selection unit configured to select a depth map of an image on the basis of the scene information and the depth information, using a neural network/selection unit configured to select a depth map of an object included in an image on the basis of the scene information and the depth information, using a neural network/unit configured to output data by inputting the second information to an input layer of a neural network selected from a plurality of neural networks on the basis of the first information/unit configured to output data by inputting the second information to an input layer of a neural network having a weight coefficient based on the first information, in which the identified means in applicants’ specification is a circuit and the equivalents per MPEP Section 2181 (See applicants’ FIG. 1: SP, 30; para [0067], [0077], [0089], [0093] and [0106]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present sufficient showing that the claimed limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0350930 A1 to Lin et al. (“Lin”) in view of U.S. Patent Pub. No. 2010/0053310 A1 to Maxson et al. (“Maxson”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Lin discloses a semiconductor device(102)(Fig. 1; ¶¶0033, 0093) comprising:
a first obtaining unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: SA, 30; para [0067], [0077]-[0079] and [0082]-[0083)(126)(Fig. 1 and 3: 302; ¶¶0033-0034, 0037, 0039) configured to obtain scene information(302)(Fig. 3; ¶¶0039-0040) on an image(118)(FIGs. 1, 3; ¶¶0035, 0039) corresponding to data(pixels in 118)(FIGs. 1, 3; ¶¶0026, 0035, 0039);
a second obtaining unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: DA, 30; para [0067], [0077] and [0085])(128)(Figs. 1 and 3; ¶¶0033-0034, 0037) configured to obtain depth information(local depth layout)(¶0041) on an image(112)(FIG. 4; ¶¶0035, 0041) corresponding to the data(pixels in 118)(FIGs. 1, 3; ¶¶0035, especially – “118(which may…correspond to image 112”, 0040); and
a selection unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: SP, 30; para [0067], [0077], [0089], [0093] and [0106])(130)(FIG. 1; ¶¶0033-0034, 0042) configured to form a depth map(122)(FIG. 4; ¶0042) of an image(120)(FIG. 4; ¶0042) on the basis of the scene information(302)(Fig. 3; ¶¶0039-0040) and the depth information(local depth layout)(¶0041), using a neural network (¶¶0043-0044).
Lin does not expressly disclose to select a depth map, using a neural network.
Maxson discloses to select a depth map, using a neural network (¶¶0069-0070, 0073, 0081, 0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lin with Maxson to provide a semiconductor device that displays images having a perspective that matches a viewer’s position (¶¶0022, 0086).

As to claim 2, Lin discloses a semiconductor device(102)(Fig. 1; ¶¶0033, 0093) comprising:
a first obtaining unit, which is interpreted as a circuit and the equivalents (See applicants’ FIG. 1: SA, 30; para [0067], [0077]-[0079] and [0082]-[0083)(126)(Fig. 1 and 3: 302; ¶¶0033-0034, 0037, 0039) configured to obtain scene(302)(Fig. 3; ¶¶0039-0040) information on an image(118)(FIGs. 1, 3; ¶¶0035, 0039) corresponding to data(pixels in 118)(FIGs. 1, 3; ¶¶0026, 0035, 0039);
a second obtaining unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: DA, 30; para [0067], [0077] and [0085]) configured to obtain depth information(local depth layout)(¶0041) on an image(112)(FIG. 4; ¶¶0035, 0041) corresponding to the data(pixels in 118)(FIGs. 1, 3; ¶¶0035, especially – “118(which may…correspond to image 112”, 0040); and
a selection unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: SP, 30; para [0067], [0077], [0089], [0093] and [0106])(130)(FIG. 1; ¶¶0033-0034, 0042) configured to form a depth map(122)(FIG. 4; ¶0042) of an object(building)(Fig. 3: 118, 122; ¶0035) included in an image(120)(FIG. 4; ¶0042) on the basis of the scene information(302)(Fig. 3; ¶¶0039-0040) and the depth information(local depth layout)(¶0041), using a neural network (¶¶0043-0044).
Lin does not expressly disclose to select a depth map, using a neural network.
Maxson discloses to select a depth map, using a neural network (¶¶0069-0070, 0073, 0081, 0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lin with Maxson to provide a .
17.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0350930 A1 to Lin et al. (“Lin”) in view of U.S. Patent Pub. No. 2017/0168586 A1 to Sinha et al. (“Sinha”).
As to claim 5, Lin discloses a semiconductor device(102)(Fig. 1; ¶¶0033, 0093) comprising:
a first obtaining unit, which is interpreted as a circuit and the equivalents (See applicants’ FIG. 1: SA, 30; para [0067], [0077]-[0079] and [0082]-[0083)(126)(Fig. 1 and 3: 302; ¶¶0033-0034, 0037, 0039) configured to obtain first information(302, group of identified items)(Fig. 3; ¶¶0039-0040) corresponding to data(pixels in 118)(FIGs. 1, 3; ¶¶0026, 0035, 0039);
a second obtaining unit, which is interpreted as a circuit and the equivalents (See applicants’ FIG. 1: DA, 30; para [0067], [0077] and [0085])(128)(Figs. 1 and 3; ¶¶0033-0034, 0037) configured to obtain second information(local semantic information/individually identified items)(¶¶0035, 0041) corresponding to the data(pixels in 118)(FIGs. 1, 3; ¶¶0035, especially – “118(which may…correspond to image 112”, 0040); and 
a unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: SP, 30; para [0067], [0077], [0089], [0093] and [0106])(130)(FIG. 1; ¶¶0033-0034, 0042)(130)(FIG. 1; ¶¶0033-0034, 0042) configured to output data(122)(FIG. 4; ¶0042) by inputting the second information(local semantic information/individually to an input layer of a neural network (¶¶0043-0044 – a neural network inherently includes an input layer for receiving inputs).
Lin does not expressly disclose a neural network selected from a plurality of neural networks on the basis of the first information.
Sinha discloses a neural network selected from a plurality of neural networks (¶¶0030-0032, 0034-0035, 0043 – a plurality of neural networks share a same highest-level neural network yet include a different lower-level neural network that activation features for one of the five fingers of a user’s hand.  The activation features are used to determine the pose of the user’s hand.  A selection of the plurality of neural networks is based on how many fingers are visible.  Also, for each identified angle of the wrist, different sets of lower-level neural networks {FIG. 4: 408A-408N} are used.) on the basis of the first information(group of identified items)(¶¶0030-0032, 0034-0035, 0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lin with Sinha (i.e., to modify the neural network from creating a depth map to multiple neural networks each of which may be selected to create a depth map and then process it identify features of fingers) to provide a semiconductor device that is able to display virtual reality or augmented reality imagery (¶0035).
18.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0350930 A1 to Lin et al. (“Lin”) in view of U.S. Patent Pub. No. 2017/0142401 A1 to Peterson.
 claim 6, Lin discloses a semiconductor device(102)(Fig. 1; ¶¶0033, 0093) comprising:
a first obtaining unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: SA, 30; para [0067], [0077]-[0079] and [0082]-[0083)(126)(Fig. 1 and 3: 302; ¶¶0033-0034, 0037, 0039) configured to obtain first information(302, group of identified items separated by edges)(Fig. 3; ¶¶0039-0040) corresponding to data(pixels in 118)(FIGs. 1, 3; ¶¶0026, 0035, 0039);
a second obtaining unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: DA, 30; para [0067], [0077] and [0085]) configured to obtain second information(local semantic information/individually identified items)(¶¶0035, 0041) corresponding to the data(pixels in 118)(FIGs. 1, 3; ¶¶0035, especially – “118(which may…correspond to image 112”, 0040); and
a unit, which is interpreted as a circuit and the equivalents(See applicants’ FIG. 1: SP, 30; para [0067], [0077], [0089], [0093] and [0106])(130)(FIG. 1; ¶¶0033-0034, 0042) configured to output data(122)(FIG. 4; ¶0042) by inputting the second information(local semantic information/individually identified items)(¶¶0035, 0042) to an input layer of a neural network (¶¶0043-0044 – a neural network inherently includes an input layer for receiving inputs).
Lin does not expressly disclose a neural network having a weight coefficient based on the first information.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Peterson discloses a neural network (FIGs. 3-5; ¶¶0039-0041) having a weight coefficient(one of the Ws)(FIGs. 3-4; ¶¶0039-0040) based on the first information(IMAGE EDGE CHARACTERISTICS)(FIG. 5; ¶¶0039, 0043 – the neural network’s weights are set through a learning process based on its inputs {FIG. 5} that include image edge characteristics).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lin with Peterson to provide a semiconductor device that is able to determine a more accurate depth map (¶¶0039, 0044).
19.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0350930 A1 to Lin et al. (“Lin”) in view of U.S. Patent Pub. No. 2010/0053310 A1 to Maxson et al. (“Maxson”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2017/0168586 A1 to Sinha et al. (“Sinha”).
claim 3, Lin modified by Maxson teaches the semiconductor device according to claim 1, as applied above.
Lin further discloses and wherein the depth information (local depth layout)(¶0041) is input to the neural network (¶¶0041-0044).
Lin modified by Maxson does not expressly disclose wherein the neural network is selected from a plurality of neural networks.
Sinha discloses wherein the neural network is selected from a plurality of neural networks (¶¶0030-0032, 0034-0035, 0043 – a plurality of neural networks share a same highest-level neural network yet include a different lower-level neural network that activation features for one of the five fingers of a user’s hand.  The activation features are used to determine the pose of the user’s hand.  A selection of the plurality of neural networks is based on how many fingers are visible.  Also, for each identified angle of the wrist, different sets of lower-level neural networks {FIG. 4: 408A-408N} are used.) is on the basis of the scene information(group of identified items)(¶¶0030-0032, 0034-0035, 0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lin and Maxson with Sinha (i.e., to modify the neural network from creating a depth map to multiple neural networks each of which may be selected to create a depth map and then process it identify features of fingers) to provide a semiconductor device that is able to display virtual reality or augmented reality imagery (¶0035).

claim 4, Lin modified by Maxson teaches the semiconductor device according to claim 2, as applied above.
Lin further discloses and wherein the depth information (local depth layout)(¶0041) is input to the neural network (¶¶0041-0044).
Lin modified by Maxson does not expressly disclose wherein the neural network is selected from a plurality of neural networks.
Sinha discloses wherein the neural network is selected from a plurality of neural networks (¶¶0030-0032, 0034-0035, 0043 – a plurality of neural networks share a same highest-level neural network yet include a different lower-level neural network that activation features for one of the five fingers of a user’s hand.  The activation features are used to determine the pose of the user’s hand.  A selection of the plurality of neural networks is based on how many fingers are visible.  Also, for each identified angle of the wrist, different sets of lower-level neural networks {FIG. 4: 408A-408N} are used.) is on the basis of the scene information(group of identified items)(¶¶0030-0032, 0034-0035, 0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lin and Maxson with Sinha (i.e., to modify the neural network from creating a depth map to multiple neural networks each of which may be selected to create a depth map and then process it identify features of fingers) to provide a semiconductor device that is able to display virtual reality or augmented reality imagery (¶0035).
Other Relevant Prior Art
20.	Other relevant prior art includes:

(ii)	 WO 2016/132146 A2 to Aitken et al. discloses selecting a neural network from a library (see e.g., p 51, lines 25 and 33).
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692